EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Joseph Su on 08/25/2022 and 08/26/2022.

The application has been amended as follows:
With respect to the claims:
Claim 1: A plotting method for a three-dimensional time-space diagram showing a regional green-wave coordinated control effect, characterized in that, the plotting method comprises the following steps:
S1: selecting one of a plurality of[[an]] intersections in an area as a benchmark intersection, establishing a coordinate system of the three-dimensional time-space diagram, and determining a position of the benchmark intersection in the coordinate system of the three-dimensional time-space diagram; 
S2: determining a specific position coordinate of each of remaining intersections of the plurality of intersections in the coordinate system of the three-dimensional time-space diagram according to a position of each remaining intersection of the plurality of intersections other than the benchmark intersection relative to the benchmark intersection in the area;
S3: calculating a green starting point, a green center point and a green ending point of each signal phase of each[[the]] intersection of the plurality of intersections based on a common signal cycle and green time, and generating a time prism of a signal timing plan of each intersection of the plurality of intersections in combination with a prism enclosed by cross sections of stop lines at each entrance of each [[the]] intersection of the plurality of intersections; 
S4: calculating a green-wave bandwidth from a 1st intersection 
    PNG
    media_image1.png
    28
    32
    media_image1.png
    Greyscale
 to each of the other n-1 intersections of a coordinated route i, wherein the 1st intersection 
    PNG
    media_image1.png
    28
    32
    media_image1.png
    Greyscale
 and the other n-1 intersections in the coordinated route i belong to the intersections in the area; and completing positioning of a green-wave band in an upbound direction of the coordinated route i; wherein i represents a serial number of a route to be coordinated where the 1st intersection 
    PNG
    media_image1.png
    28
    32
    media_image1.png
    Greyscale
 and the other n-1 intersections are [[is]] located, n represents a total number of intersections on the coordinated route i, a jth intersection
    PNG
    media_image2.png
    28
    33
    media_image2.png
    Greyscale
 is one of the other n-1 intersections including a 2nd intersection to a nth intersection, the green-wave bandwidth from the 1st intersection 
    PNG
    media_image1.png
    28
    32
    media_image1.png
    Greyscale
 to the jth intersection 
    PNG
    media_image2.png
    28
    33
    media_image2.png
    Greyscale
 is obtained based on a time difference between a starting point 
    PNG
    media_image3.png
    31
    40
    media_image3.png
    Greyscale
 and an ending point 
    PNG
    media_image4.png
    31
    41
    media_image4.png
    Greyscale
 of the green-wave band from the 1st intersection 
    PNG
    media_image5.png
    28
    32
    media_image5.png
    Greyscale
 to the jth intersection 
    PNG
    media_image2.png
    28
    33
    media_image2.png
    Greyscale
 in the upbound direction of the coordinated route i at a signal phase U of the jth intersection 
    PNG
    media_image6.png
    28
    33
    media_image6.png
    Greyscale
;
S5: calculating a green-wave bandwidth from the nth intersection 
    PNG
    media_image7.png
    28
    33
    media_image7.png
    Greyscale
 to each of the other n-1 intersections of the coordinated route i; and completing positioning of a green-wave band in a downbound direction of the coordinated route i; wherein the jth intersection 
    PNG
    media_image2.png
    28
    33
    media_image2.png
    Greyscale
 is one of the other n-1 intersections including a n-1th intersection to the 1st intersection, the green-wave bandwidth from the nth intersection 
    PNG
    media_image8.png
    28
    33
    media_image8.png
    Greyscale
 to the jth intersection 
    PNG
    media_image2.png
    28
    33
    media_image2.png
    Greyscale
 is obtained based on a time difference between a starting point 
    PNG
    media_image9.png
    31
    40
    media_image9.png
    Greyscale
 and an ending point 
    PNG
    media_image10.png
    31
    41
    media_image10.png
    Greyscale
 of the green-wave band from the nth intersection 
    PNG
    media_image8.png
    28
    33
    media_image8.png
    Greyscale
 to the jth intersection 
    PNG
    media_image2.png
    28
    33
    media_image2.png
    Greyscale
 in the downbound direction of the coordinated route i at a signal phase D of the jth intersection 
    PNG
    media_image6.png
    28
    33
    media_image6.png
    Greyscale
;
S6: calculating a green-wave band starting point 
    PNG
    media_image11.png
    31
    48
    media_image11.png
    Greyscale
 of an upbound green-wave band of the coordinated route i at the jth intersection 
    PNG
    media_image12.png
    28
    33
    media_image12.png
    Greyscale
 based on the starting point of the green-wave band at the signal phase U of the nth intersection 
    PNG
    media_image13.png
    28
    33
    media_image13.png
    Greyscale
 and sum of driving times from the jth intersection to the nth intersection, and calculating a green-wave band ending point 
    PNG
    media_image14.png
    31
    48
    media_image14.png
    Greyscale
 of the upbound green-wave band of the coordinated route i at the jth intersection 
    PNG
    media_image12.png
    28
    33
    media_image12.png
    Greyscale
 based on the ending point of the green-wave band at the signal phase U of the nth intersection 
    PNG
    media_image13.png
    28
    33
    media_image13.png
    Greyscale
 and sum of driving times from the jth intersection to the nth intersection; and 
connecting the starting point of the upbound green-wave band of each intersection of the coordinated route i to obtain a starting trajectory of the upbound green-wave band of the coordinated route i, connecting the ending point of the upbound green-wave band of each intersection of the coordinated route i to obtain an ending trajectory of the upbound green-wave band of the coordinated route i, and obtaining the upbound green-wave band of the coordinated route i after determining the starting trajectory of the upbound green-wave band and the ending trajectory of the upbound green-wave band; and 
S7: calculating a green-wave band starting point 
    PNG
    media_image15.png
    31
    48
    media_image15.png
    Greyscale
 of a downbound green-wave band of the coordinated route i at the jth intersection 
    PNG
    media_image12.png
    28
    33
    media_image12.png
    Greyscale
 based on the starting point of the green-wave band at the signal phase D of the 1th intersection 
    PNG
    media_image16.png
    28
    32
    media_image16.png
    Greyscale
 and sum of driving times from the jth intersection to the 1st intersection, and calculating a green-wave band ending point 
    PNG
    media_image17.png
    31
    48
    media_image17.png
    Greyscale
 of the downbound green-wave band of the coordinated route i at the jth intersection 
    PNG
    media_image12.png
    28
    33
    media_image12.png
    Greyscale
 based on the ending point of the green-wave band at the signal phase D of the 1st intersection 
    PNG
    media_image1.png
    28
    32
    media_image1.png
    Greyscale
 and sum of driving times from the jth intersection to the 1st intersection; and 
connecting the starting point of the downbound green-wave band of each intersection of the coordinated route i to obtain a starting trajectory of the downbound green-wave band of the coordinated route i, connecting the ending point of the downbound green-wave band of each intersection of the coordinated route i to obtain an ending trajectory of the downbound green-wave band of the coordinated route i, obtaining the downbound green-wave band of the coordinated route i after determining the starting trajectory of the downbound green-wave band and the ending trajectory of the downbound green-wave band, and completing plotting. 

Claim 3: The plotting method for the three-dimensional time-space diagram showing the regional green-wave coordinated control effect according to claim 1, characterized in that, the step S3 of calculating the green starting point, the green center point and the green ending point of each signal phase of [[the]]each intersection of the coordinated route i is implemented by the following formulas:

    PNG
    media_image18.png
    47
    183
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    47
    184
    media_image19.png
    Greyscale

wherein: j represents a serial number of each intersection of the plurality of intersections on each route to be coordinated, and defines a direction of the serial number[[s]] of [[the]] each intersection[[s]] of the plurality of intersections from small to large as the upbound direction of the coordinated route, and a direction of the serial number[[s]] of [[the]]each intersections from large to small as the downbound direction of the coordinated route; 
    PNG
    media_image20.png
    31
    48
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    31
    52
    media_image21.png
    Greyscale
 and 
    PNG
    media_image22.png
    31
    49
    media_image22.png
    Greyscale
 respectively represent a green starting point, a green center point and a green ending point of a signal phase k of the intersection 
    PNG
    media_image12.png
    28
    33
    media_image12.png
    Greyscale
; and 
    PNG
    media_image23.png
    31
    40
    media_image23.png
    Greyscale
 represents a green time of the signal phase k of the intersection 
    PNG
    media_image12.png
    28
    33
    media_image12.png
    Greyscale
.
Claim 4: The plotting method for the three-dimensional time-space diagram showing the regional green-wave coordinated control effect according to claim 3, characterized in that, the cross sections of the stop lines at each entrance of the intersection of the plurality of intersections are enclosed into the prism, and the cross sections of the stop lines at each entrance correspond to side surfaces of the time prism of the signal timing plan of the intersection of the plurality of intersections; and a corresponding green time of a coordinated phase is marked with a designated color block on each side surface of the time prism of the signal timing plan of the intersection of the plurality of intersections to form one time prism containing information of the signal timing plan of the intersection of the plurality of intersections.

Claim 8: The plotting method for the three-dimensional time-space diagram showing the regional green-wave coordinated control effect according to claim 6, characterized in that, the step S7 of calculating the green-wave band starting point 
    PNG
    media_image15.png
    31
    48
    media_image15.png
    Greyscale
 and the green-wave band ending point 
    PNG
    media_image17.png
    31
    48
    media_image17.png
    Greyscale
 of the downbound green-wave band of the coordinated route i at the intersection 
    PNG
    media_image24.png
    28
    33
    media_image24.png
    Greyscale
 is implemented by the following formulas: 

    PNG
    media_image25.png
    57
    196
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    57
    200
    media_image26.png
    Greyscale

wherein: 
    PNG
    media_image27.png
    24
    65
    media_image27.png
    Greyscale
; 
    PNG
    media_image28.png
    31
    100
    media_image28.png
    Greyscale
; 
    PNG
    media_image29.png
    31
    102
    media_image29.png
    Greyscale
; and 
    PNG
    media_image30.png
    16
    15
    media_image30.png
    Greyscale
 represents a variable of the serial number of the intersection of the plurality of intersections.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAMI KHATIB/Primary Examiner, Art Unit 3669